Citation Nr: 0306890	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  98-010 98	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for service connection for arthritis of the 
hands, wrists, knees, ankles, and low back.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from May 1871 to June 1973.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas. The veteran appeared at a hearing 
before a Member of the Board at the RO in May 2001.


FINDINGS OF FACT

1.  The RO denied service connection for arthritis of the 
hands, wrists, knees, ankles, and low back in April 1989, and 
the veteran did not appeal.  Evidence submitted since then is 
cumulative or redundant of previously considered evidence, or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

2.  The RO denied an application to reopen a claim for 
service connection for a right shoulder condition in April 
1989, and the veteran did not appeal.  Evidence submitted 
since then is cumulative or redundant of previously 
considered evidence, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen claims for service connection for arthritis of the 
hands, wrists, knees, ankles, and low back and the April 1989 
RO decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2002).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for service connection 
for a right shoulder disability, and the April 1989 RO 
decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In August 1984 rating decision, the RO denied service 
connection for a right shoulder condition, claimed as 
bursitis.  The RO noted that the veteran was treated for 
right shoulder complaints in 1972, and that a December 1977 
Army Reserve examination and a June 1984 VA examination 
showed normal upper extremities.  Service connection for the 
claimed right shoulder disability was denied on the basis 
that such was not found on the last VA examination.  The 
veteran did not appeal after he had been notified of the 
August 1984 rating decision.

In an April 1989 rating decision, the RO denied an 
application to reopen a claim for service connection for a 
right shoulder condition and denied service connection for 
arthritis of the hands, wrists, knees, ankles, and low back.  
The RO noted that the veteran was treated for left ankle 
sprains in February and April  1972, for left knee pain in 
March 1972, and for a backache in June 1971 and that X-rays 
of the right shoulder and left ankle had been normal.  The 
rating decision also noted that a December 1977 Army Reserve 
examination was negative for all the claimed conditions.  The 
claims for service connection were denied on the basis that 
arthritis of the wrist and hand were not shown in service, 
arthritis of multiple joints was not shown in service and X-
rays were negative for arthritis, and that sprains of the 
right ankle and left knee had resolved by service separation.  
The veteran was informed of this decision in May 1989, but 
did not appeal the decision.

Evidence received since the April 1989 RO decision, besides 
duplicate records, is summarized below.


VA outpatient treatment records from 1989 to January 1990; 
these records show treatment for a sprained wrist from a fall 
in July 1989.

A July 1990 VA pension examination noted slight tenderness in 
the posterior neck; otherwise the musculoskeletal system was 
normal.  X-rays of the hands, right wrist, cervical spine, 
and shoulders was within normal limits.  The diagnoses 
included arthritis of multiple joints with normal X-rays.

In a June 1991 statement, B. Hyatt, M.D. reported that the 
veteran was disabled due to an obscure condition manifested 
by arthritic discomforts that had not improved with therapy.

In October 1991, the veteran's mother filed a statement in 
support of a claim for pension benefits.  Included were 
portions of a March 1990 administrative law judge decision 
that awarded the veteran disability benefits.  The 
administrative law judge decision listed evidence that 
indicated that the veteran had received medical treatment 
since the mid 1980's for various complaints, including 
orthopedic complaints.  The administrative law judge decision 
notes the evidence indicated that the veteran had had low 
back pain and neck pain since 1982 after he had been thrown 
to the ground by a policeman, that a 1988 examination noted 
complaints of left ankle pain since 1973 with a normal 
examination, and that 1988 X-rays indicated narrowing of the 
right hip joint and minimal degenerative changes in the 
lumbosacral spine.

A January 1994 VA compensation examination noted that the 
veteran reported that he injured his right knee, right ankle 
and right shoulder playing sports in service, and injured his 
neck and back in an altercation with police in 1983.  
Following X-rays the diagnoses were degenerative changes in 
the right ankle, possible loose bodies in both ankles, and no 
evidence of orthopedic disease in the hips, lumbar spine, 
shoulders, hands, knees, and dorsal spine.

In June 1998 the veteran filed to reopen claims for service 
connection for a right wrist, right shoulder, bilateral 
ankle, neck and low back condition.


At a May 2001 Travel Board hearing, the veteran testified 
that he had sustained multiple injuries playing sports in 
service.   He said he was in the Army Reserve after service 
and went to about 4 summer camps in the Reserve, but recalled 
no injuries while in the Reserve.  At the hearing the 
veteran's representative noted that the veteran's memory was 
not good and that the representative was going to try to 
ascertain addresses of medical care providers that may have 
provided the veteran with medical treatment after he left 
active duty.  

At the May 2001 hearing, an April 2001 statement from J. Todd 
Ghormley, M.D., was submitted.  (The copy of this record was 
apparently not associated with the record and was later 
obtained from the veteran's representative.)  The doctor 
noted that the veteran gave a history of a left knee injury 
in 1973 and a left hip injury in a motor vehicle accident in 
1996.  The impressions were left hip internal derangement and 
possible left knee synovitis.

In July 2001 the veteran submitted a copy of a medical 
pamphlet that related to osteoarthritis, and additional 
statements containing his contentions.

Received in July 2001 were medical records from Dr. Hyatt 
relating to medical treatment from 1988 to 1998.  The records 
note a number of orthopedic complaints including complaints 
relating to a motor vehicle accident in 1993. 

II.  Analysis

In August 2001, the VA published final regulations 
implementing the VCAA, including a regulation on the notice 
and duty to assist provisions.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159).  
In brief, VA must notify the claimant of the evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.  In addition, the pertinent parts of the VCAA 
and companion regulation provide that VA must make reasonable 
efforts to obtain evidence to substantiate the claim, 
including obtaining identified records and providing a VA 
examination when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  New 38 C.F.R. § 
3.159(c) includes provisions that VA will attempt to obtain 
identified records even in an application to reopen a 
previously denied claim, but a VA examination will not be 
provided until a previously denied claim has been reopened 
with new and material evidence; these provisions are 
effective only as to applications to reopen which are 
received on and after August 29, 2001 (they do not apply to 
the instant case).  66 Fed.Reg. 45,620, 45,630 (Aug. 29, 
2001).  The Board further points out that in the April 1999 
statement of the case the RO informed the veteran that VA 
would assist the veteran by attempting to obtain medical 
records pertinent to his claim.  The Board finds that all 
applicable notice and duty to assist provisions of the VCAA 
and the related VA regulation have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 38 C.F.R. § 3.159.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection will be rebuttably presumed for certain 
chronic diseases, including osteoarthritis, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Unappealed RO decisions are final, and may be reopened only 
upon submission of additional evidence that is both new and 
material.  38 U.S.C.A. §§ 5108, 7105.  If a claim is reopened 
with new and material evidence, the claim will be reviewed 
based on all the evidence of record.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) 
(2001).  [There is a new definition of "new and material 
evidence" which is effective as to applications to reopen 
claims filed on and after August 29, 2001; such new 
definition is inapplicable to the present case.  38 C.F.R. § 
3.156(a).]

The RO denied service connection for arthritis of the hands, 
wrists, knees, ankles, and low back in April 1989, and the 
veteran did not appeal on the basis that arthritis of the 
wrist and hand were not shown in service, arthritis of 
multiple joints was not shown in service and that sprains of 
the right ankle and left knee had resolved by service 
separation.  The veteran did not appeal following 
notification of that rating action.  In the April 1989 rating 
decision, the RO also denied an application to reopen a claim 
for service connection for a right shoulder disability.  The 
evidence of record at that time consisted of the service 
medical records and post-service VA and private medical 
records that showed the veteran had a number of acute and 
transitory orthopedic conditions in service that had resolved 
by service separation, and December 1972 reserve 
examinations.

The evidence received since the April 1989 RO decision 
relates primarily to medical problems years after the 1989 RO 
decision.  As none of the medical evidence related any of the 
veteran's claimed conditions to service, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The veteran's testimony generally related to various non-
specific sports injuries.  This information is not new given 
the fact that the RO recognized certain in-service injuries 
in the 1989 rating December.  Moreover, as a layman, the 
veteran has no competence to give a medical opinion on 
diagnosis or etiology of a condition, and his statements on 
such matters are not material evidence.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

Thus, the claims for service connection have not been 
reopened, and the 1989 RO decision remains final.


ORDER

The veteran's application to reopen claims for service 
connection for arthritis of the hands, wrists, knees, ankles, 
and low back is denied.

The veteran's application to reopen a claim for service 
connection for a right shoulder disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

